PER CURIAM.
Marcille Robert Frost appeals a judgment of convictions and sentences. Although we find no error as to defendant’s convictions, we correct the judgment to show that the conviction for attempted second degree murder with a firearm is a first degree felony. See Newbold, v. State, 667 So.2d 996 (Fla. 3d DCA 1996). We also vacate defendant’s sentence as it is based on an incorrect score-sheet: the scoresheet improperly reflects the level of the primary offense at conviction and improperly imposes a law enforcement protection multiplier. In recalculating the scoresheet to resentenee defendant, the offense level must be redetermined and the multiplier may not be applied where, as here, defendant did not commit any of the enumerated violations set forth in section 921.0014, Florida Statutes (1995). Accordingly, we affirm defendant’s convictions, as modified, vacate his sentence, and remand for resentenc-ing.
Convictions affirmed, as modified; sentence vacated; and cause remanded for re-sentencing.